DISMISS and Opinion Filed September 24, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01025-CR

                           ROBERT ARTHUR MOSES, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-81377-2015

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Schenck
                                  Opinion by Justice Whitehill
       Robert Arthur Moses was convicted of murder and sentenced to life in prison. This Court

affirmed his conviction. After the Texas Court of Criminal Appeals refused his pro se petition for

discretionary review, our mandate issued on January 24, 2019. In June and July of 2019, appellant

filed fifteen motions in the trial court, including a motion to quash the arrest warrant, motion to

quash the indictment, and motion for a new trial. The trial court denied the motions for lack of

jurisdiction in an order dated July 31, 2019. Appellant then filed a notice of appeal.

       Taken together, appellant’s motions constitute a collateral attack on his final conviction

and, therefore, fall under the scope of a post-conviction writ of habeas corpus under article 11.07

of the Texas Code of Criminal Procedure. Only the Texas Court of Criminal Appeals has

jurisdiction in final, post-conviction felony proceedings. TEX. CODE CRIM. PROC. ANN. art. 11.07;
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding);

In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).

       We dismiss this proceeding for want of jurisdiction.




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE




Do Not Publish
TEX. R. APP. P. 47.2(b)
191025F.U05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 ROBERT ARTHUR MOSES, Appellant                    On Appeal from the 219th Judicial District
                                                   Court, Collin County, Texas
 No. 05-19-01025-CR         V.                     Trial Court Cause No. 219-81377-2015.
                                                   Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                      Chief Justice Burns and Justice Schenck
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered September 24, 2019.




                                             –3–